DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 11/11/2020.
Receipt is also acknowledged for supplemental amendment filed 01/13/2021.
Claims 21-69 were canceled on 06/12/2019.
Claim 19 was amended on 06/12/2019.   Thus the status identifier for claim 19 should have been previously presented.   It is respectfully suggested that proper status identifiers be used for all claims in all future filings.
New claims 71-73 were added on 11/11/2020.   There was no claim 70 in the amendment filed 11/11/2020.
The supplemental amendment filed 01/13/2021 added new claims 70 and 74-96.    
Applicant indicated that because the claims filed 11/11/2020 have not been entered, applicant has renumbered the misnumbered claims filed 11/11/2020 and new claims filed on 01/13/2021 as 70-96 
Thus, new claims 70-96 are added on 01/13/2021.
Claims 1-20 and 70-96 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/US17/65347 filed 12/08/2017 and which claims benefit of 62/432,353 filed 12/09/2016 and 62/485,281 filed 04/13/2017.

Information Disclosure Statement
The IDS filed 11/11/2020 has been considered.

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
For rejections under 35 USC 102 and French: Applicant traverses the rejection arguing that French expressly says that Staccato alprazolam is a “potential novel treatment” for acute repetitive seizure and that Alexza is planning to conduct a proof study of concept --- thus no trial or testing on ARS had been conducted thus far. 
Response: The examiner disagrees.   Alexza conducted phase 1 trial using aerosol condensate of alprazolam to treat acute repetitive seizure, a subset of epilepsy (see CAWELLO and applicant’s new claim 70 filed 01/13/2021), in which Cmax was reached within 2 minutes (section 9.2).   The time it takes to reach the Cmax is the Tmax and within 2 minutes includes time less than 2 minutes.   Therefore, the rejection of claims 1, 14 and 15 is being maintained.   While the French article under 9.2 specifically teaches a Tmax of within 2 minutes to reach Cmax, which would anticipate claims 2-4, the anticipatory rejection of claims 2-4 by French is withdrawn because the rejection failed to specifically state that French in 9.2 teaches attaining Cmax within 2 max.   However, the Dec. 21, 2015 article, Alexza Pharmaceuticals, Inc., filed by applicant on 11/11/2020 is art over claims 2-4 and is being put on record as being of being of equal significance as the French article over the claims.   

Rejections under 35 USC 103:- WU and Hale in view of Langford: Applicant argues that rejection should be withdrawn because the basis of the rejection is incorrect because, Wu is not a condensation aerosol that is free of excipient; that Hale does not teach or suggest treating epilepsy with condensation aerosol of any drug and as such Wu cannot be combined with Hale; That nothing in WU or Hale suggests specific alprazolam bioavailability, Tmax or Cmax values claimed; for claims 16-18, Langford does not remedy the deficiencies of WU and Hale, either alone or in combination such that WU, Hale and Langford “cannot anticipate claims 16-18.”   
Response: WU teaches excipient free orally inhalable benzodiazepines (paragraphs [0002], [0015]) such as alprazolam (paragraphs [0011], [0036], claim 3).   The examiner agrees that WU does not say that its aerosol is a condensation aerosol.   That is the reason WU was not applied as anticipatory reference.   Hale teaches condensation aerosol formulations comprising drugs such as alprazolam and these particles are within the particle size range for the WU particles such as 1-3 microns (paragraph [0260]).   The examiner also agrees with applicant that Hale does not teach treating epilepsy.   However, it is known in the art that alprazolam is used to treat epilepsy and epileptic seizures (see at least the abstract and paragraph [0005] of WU.   Further, Hale teaches that pMDI’s deliver drugs inefficiently (paragraph [0045]) and teaches using vaporization as a means for delivering drugs.   Therefore, at the effective date of the invention, one guided by the teachings of Hale, the artisan would have been motivated to use the aerosol condensate of Hale to deliver the benzodiazepine of WU.   With respect to claims 16-18, claims 2-4 and 8-9 is withdrawn because there is no specific teaching of Tmax in WU.   For claims 5, 6 and 7, lorazepam, an exemplified benzodiazepine exhibits plasma Cmax of about 30 ng/mL to 40 ng/mL systemic plasma concentration after delivery of the lorazepam (paragraph [0040] of WU).   Therefore, the artisan at the effective date of the invention would be motivated to use concentration of alprazolam that would after administration produce desired systemic concentration that would at the Cmax produce the desired effect of treating epileptic seizure.   The rejection is made under 35 USC 103 and not anticipation as applicant appears to infer in the statement “cannot anticipate claims 16-18” in the fifth paragraph of page 9 or 11 of the remarks filed 01/13/2021.     
Therefore, the rejection over claims 1, 5-7 and 10-20 will be maintained below.
 
Rejections under 35 USC 103:- French as evidenced by Cawello in view of Kim and further in view of Langford: Applicant argues that French as evidenced by Cawello does not anticipate claim 1; that Kim cannot be combined with Kim as Kim states that the benzodiazepine 
Response: The examiner disagrees.   French (Alexza) conducted phase 1 trial using aerosol condensate of alprazolam to treat acute repetitive seizure, a subset of epilepsy (see CAWELLO and applicant’s new claim 70 filed 01/13/2021), in which Cmax was reached within 2 minutes (section 9.2).   The time it takes to reach the Cmax is the Tmax and within 2 minutes includes time less than 15, 5 and 2 minutes.   Therefore, French anticipates claim 1.   However, the Kim art cited is the wrong number as it does not teach particle size and that alprazolam is not one of the benzodiazepine delivered by its inhalation therapy.   However, claims 16-18 is appropriately rejected over French as evidenced by CAWELLO in view of Langford because Langford was relied upon for teaching self-administration of oral inhalation formulations.
Therefore, the rejection of claims 16-18 over French as evidenced by CAWELLO in view of Langford is maintained below.   Rejection of claims 10-13 has been withdrawn in light of the citation of the Kim reference, which does not teach alprazolam as one of the benzodiazepine in its inhalation therapy.

Obviousness type double patenting rejection over co-pending application 15/557,030: Applicant’s argument that the co-pending claims are product claims and that method of using the product and the product are separate inventions and therefore are separately patentable is not persuasive because the co-pending product at the time the rejection was made, 06/11/2020, was directed to alprazolam condensate that is used in the method of the examined claim.     However, the claims of 15/577,030 amended on 10/22/2020 and 03/23/2020 has canceled claim 9 that 

The previous remaining rejections are being maintained and reiterated below with modification to properly put on the record sections of the French and Wu and Hale art that were not cited.   New claims 70-96 will be addressed separately in order to make the rejections clear.   There may be overlap in the rejections since claims 70-96 depend directly or indirectly from claim 1.   
Based on the modification to address Cmax and Tmax taught by French, the rejection is made non-Final.
New Rejections
Necessitated by New claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79 and 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 79 and 89 recite “ongoing are treated” in line 1 of these claims without identifying what is ongoing.   It is thus unclear what “ongoing are treated” means.   However. It 
Other Matters:
Claim 82 has “+” in front of particles and it is unclear what the “+” stands for.  However, claim 82 is examined without the “+” in front of particles.   Correction is respectfully requested.
Claims 93 and 94 have “ongoing seizure” duplicated in one sentence and on the same line.   This appears to be a typographical error.   Correction is respectfully requested.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al., (“The Epilepsy Foundation’s 4th by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS)  is an epileptic condition.
Section 9.2 of this article discloses the use of excipient free alprazolam composition that is delivered in the form of aerosol to treat acute repetitive seizures (ARS) where pure drug such as alprazolam is in aerosolized form.   French does not specifically use the term epilepsy.   However, epilepsy includes acute repetitive seizures (ARS) as evidenced by paragraph [0524] of CAWELLO.   French conducted phase 1 trial using aerosol condensate of alprazolam to treat acute repetitive seizure, a subset of epilepsy (see CAWELLO and applicant’s new claim 70 filed 01/13/2021), in which Cmax was reached within 2 minutes (section 9.2).   The time it takes to reach the Cmax is the Tmax and within 2 minutes includes time less than 2 minutes.  
Therefore, the administration of excipient free composition comprising alprazolam in aerosol form to treat acute repetitive seizures (ARS), which is epilepsy, anticipates claims 1, 14 and 15.
For claims 2 and 3, 2 minute Tmax to reach a Cmax is less that the 15 minutes required by claim 2 and less than the 5 minutes required for claim 3.
Therefore, the teaching of French as evidenced by CAWELLO anticipates claims 1-3 and 14-15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7 and 10-20 remain rejected under 35 U.S.C. 103 as being unpatentable over WU et al (US 2013/0156823 Al) and HALE et al. (US 20110244020 A1) in view of Langford et al. (US 20050121024 A1) for claims 16-18.
WU discloses excipient free aerosol formulation (title; paragraphs [0001], paragraph [0036]) comprising benzodiazepine and the formulations are useful in the treatment of epileptic seizures (abstract).   Benzodiazepines are specifically identified as agents for treating epileptic seizures (paragraph [0030].   Wu specifically names alprazolam as one of the orally inhaled benzodiazepines (paragraph [0036]).  
The particle size of the benzodiazepine is about 0.5 microns to about 3 microns; a d10 of about 0.5 micron to about 1 micron; a d50 of about 1.0 micron to about 2.0 micron; or d90 of about 2 micron to about 3.0 microns (paragraph [0011]).   The disclosed particle size ranges renders obvious the particle size ranges recited in claims 10-13 as the disclosed particle size ranges lie within the recited ranges allowing particle sizes within the ranges recited.
Hale discloses condensation aerosol formulations having particle size of between 1 and 3 microns (see the whole document, title, abstract; paragraph [0039]).   The condensation aerosol of Hale is free of excipients (paragraph [0048]).   Hale names alprazolam as one of the drugs administered in the form of condensation aerosol (paragraphs [0059], [0125], [0171], [0205], [0207], [0313]-[0315], [0350], example 4 in [0369], claims 1 and 6).   Further, Hale teaches that pMDI’s deliver drugs inefficiently (paragraph [0045]) and teaches using vaporization as a means for delivering drugs.   Therefore, at the effective date of the invention, guided by the teachings of 
Thus for claim 1, WU teaches excipient free aerosol formulation of alprazolam.   WU does not specifically say that the aerosol is condensation aerosol.   However, Hale teaches excipient free aerosol composition that is a condensation aerosol and also teaches that teaches that pMDI’s deliver drugs inefficiently (paragraph [0045]) and teaches using vaporization as a means for delivering drugs.   Therefore, at the effective date of the invention, one guided by the teachings of Hale, would have been motivated to use the aerosol condensate of Hale to deliver the benzodiazepine of WU.
Therefore, at the effective date of the invention, guided by the teachings of Hale, the artisan would have been motivated to use the aerosol condensate of Hale to deliver the benzodiazepine of WU.   
For claims 5, 6 and 7, lorazepam, an exemplified benzodiazepine exhibits plasma Cmax of about 30 ng/mL to 40 ng/mL systemic plasma concentration after delivery of the lorazepam (paragraph [0040] of WU).   Therefore, the artisan at the effective date of the invention would be motivated to use concentration of alprazolam that would after administration produce desired systemic concentration that would at the Cmax produce the desired effect of treating epileptic seizure.   
For claims 14 and 15, the excipient free formulation of WU anticipates these claims.
For claims 16-18, WU discloses that benzodiazepines including alprazolam is used to treat epileptic seizures (paragraph [0030]).   WU also teaches that unlike IV and IM administrations, pulmonary administration is convenient, non-invasive, self-administrable and that no hospitalization is required (paragraph [0035]).   Wu thus suggests that its excipient free 
For claim 19, Wu teaches that one of the symptoms of epilepsies is seizure (paragraph [0030]). 
For claim 20, the excipient free aerosol formulation comprising alprazolam when administered in aerosol form achieves the protection or amelioration or reduction of the seizures associated with epilepsy as recited in claim 20 and one would expect the alprazolam excipient free formulation to protect the individual against seizures, reduce or ameliorate the intensity of seizure as recited in claim 20.
Thus, WU in combination with Hale in view of Langford renders claims 1, 5-7 and 10-20 prima facie obvious.

Claims 1 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al., (“The Epilepsy Foundation’s 4th Biennial Epilepsy Pipeline Update Conference,” in the Conference Proceedings of Epilepsy & Behavior, 2015) as evidenced by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS) is an epileptic condition, as applied to claim 1, in view of Langford et al. (US 20050121024 A1) for claims 16-18.
French as evidenced by CAWELLO has been described above to anticipate claim 1.
For claims 16-18, French does not teach that the method of treating acute repetitive seizures involves self-administration of the alprazolam condensation aerosol.   However, it is 
For claim 19, French teaches that one of the symptoms of epilepsies is seizure (see the whole document; section 9.2) 
Therefore, French as evidenced by CAWELLO in view of Langford renders claims 16-19 prima facie obvious.

Claims 1 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al., (“The Epilepsy Foundation’s 4th Biennial Epilepsy Pipeline Update Conference,” in the Conference Proceedings of Epilepsy & Behavior, 2015) as evidenced by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS) is an epileptic condition, as applied to claim 1, in view of WU et al (US 2013/0156823 Al).
French as evidenced by CAWELLO has been described above to anticipate claim 1.
French differs from claims 10-13 because French does not teach the particle size of the drug particles as recited in claims 10-13.   WU teaches that active agent particles in aerosols are generally within the size of from about 0.5 micron to about 10 microns and in various embodiments, pharmaceutical active agents have particle size in the range of about 0.5 microns to about 3 microns and in other embodiments from about 1 micron to about 3 micron (paragraph [0037] of WU). The particulate benzodiazepine has one or more of the following, a d10 of about 0.5 micron to about 1.0 micron, a d50 of about 1.0 micron to about 2.0 microns, or a d90 of about 2 microns to about 3.0 microns (paragraph [0011] of WU).   Alprazolam is one of the 
Therefore at the effective date of the invention, the artisan would look to the teachings of WU as a guide as to the particle sizes and particle size distribution of the active agent alprazolam in the aerosol of French with reasonable expectation that the particles of condensate aerosol of benzodiazepines such as alprazolam would have particle sizes within the disclosed range for effective delivery.
French as evidenced by CAWELLO in view of WU renders claims 10-13 prima facie obvious,   

 Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al., (“The Epilepsy Foundation’s 4th Biennial Epilepsy Pipeline Update Conference,” in the Conference Proceedings of Epilepsy & Behavior, 2015) as evidenced by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS) is an epileptic condition, as applied to claim 1, in view of CARTT et al. (US 20150065491 A1).
French as evidenced by CAWELLO has been described above to anticipate claim 1.
French differs from claim 20 by not teaching that the alprazolam administered has any of the effects recited in claim 20.   However, CARTT teaches that self-administration by the patient .

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al., (“The Epilepsy Foundation’s 4th Biennial Epilepsy Pipeline Update Conference,” in the Conference Proceedings of Epilepsy & Behavior, 2015) as evidenced by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS) is an epileptic condition, as applied to claim 1.
French teaches that the time it takes to reach Cmax is within 2 minutes, which is the Tmax and this time is dose independent, French also teaches that administration of the vapor phase of the alprazolam results in high bioavailability and IV-like pharmacokinetics (section 9.2 of French).
For claim 4, French while teaching that the Tmax is within 2 minutes, does not categorically state the Tmax to be less than 2 minutes as required by claim 4.   However, within 2 minutes overlaps a time of less than 2 minutes or allows for a time of less than 2 minutes.   Therefore, at the effective date of the invention, one having ordinary skill in the art would expect the Cmax to be reached within 2 minutes as disclosed by French.   In a case [w]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Therefore, French as evidenced by CAWELLO renders claim 4 prima facie obvious.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al., (“The Epilepsy Foundation’s 4th Biennial Epilepsy Pipeline Update Conference,” in the Conference Proceedings of Epilepsy & Behavior, 2015) as evidenced by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS) is an epileptic condition, as applied to claim 1, in view of Every et al. (US 20040105818 A1).
French as evidenced by CAWELLO has been described above to anticipate claim 1.   
French teaches that the time it takes to reach Cmax is within 2 minutes, which is the Tmax and this time is dose independent, French also teaches that administration of the vapor phase of the alprazolam results in high bioavailability and IV-like pharmacokinetics (section 9.2 of French).
For claim 9, French does not say that the bioavailability is from about 80 to 125% of that achieved with intravenous administration.   However, it is taught by Every that condensation aerosol delivery is greater than 50% of intravenous delivery and often greater than 75% of intravenous (paragraphs [0138]).   Therefore, at the effective date of the invention, one having ordinary skill in the art would reasonably expect that the bioavailability of condensation aerosol of alprazolam administration would have greater bioavailability than intravenous administration based on French’s teachings and that of Every that teaches between greater than 50% and often greater than 75%.   That bioavailability at greater than 75% intersects the claimed range would claim 9 is rendered obvious.   Therefore, French as evidenced by CAWELLO in view of Every renders claim 9 prima facie obvious.
Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al., (“The Epilepsy Foundation’s 4th Biennial Epilepsy Pipeline Update Conference,” in the Conference Proceedings of Epilepsy & Behavior, 2015) as evidenced by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS) is an epileptic condition, as applied to claim 1, in view of WU et al (US 2013/0156823 Al) and further in view of Zaffaroni et al. (US 20100181387 A1).
French as evidenced by CAWELLO has been described above to anticipate claim 1.
French differs from claims 5-7 by not teaching the Cmax concentration of the alprazolam at the Tmax.   French does teach that it takes within 2 minutes, which is the Tmax of 2 minutes.   However, lorazepam, an exemplified benzodiazepine exhibits plasma Cmax of about 30 ng/mL to 40 ng/mL systemic plasma concentration after delivery of the lorazepam (paragraph [0040] of WU).   Half live or t1/2 of alprazolam is a known entity.   For example, Zaffaroni teaches that alprazolam containing aerosol has half-life of approximately 12 hours (see paragraph [1053]).   Therefore, the artisan at the effective date of the invention and knowing the half-life would be motivated to use concentration of alprazolam that would after administration produce desired systemic concentration that would at the Cmax produce the desired effect of treating epileptic seizure by looking to WU and Zaffaroni as a guide for amounts of alprazolam that have been used for effective seizure control/treatment and reaching the desired Cmax.   Therefore, at the effective date of the invention one would be motivated to optimize the alprazolam condensation aerosol of French to achieve a Cmax
For claim 8, the Tmax for alprazolam in French is within 2 minutes, which is less than 15 minutes.   Therefore at the effective date of the invention, one knowing the half-life of alprazolam and the Tmax of the condensation aerosol containing alprazolam would be motivated to optimize the concentration of Alprazolam in the condensation aerosol of French in order to achieve desired concentration of the alprazolam at the Tmax that would provide effective treatment of epilepsy.    In a case [w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, Therefore, French as evidenced by CAWELLO in view of WU and further in view of Zaffaroni renders claims 5-8 prima facie obvious.

New Rejections
New claims 70-96
Claim Rejections - 35 USC § 102
Claim(s) 1, 70 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al., (“The Epilepsy Foundation’s 4th Biennial Epilepsy Pipeline Update Conference,” in the Conference Proceedings of Epilepsy & Behavior, 2015) as evidenced by CAWELLO et a. (US 20130251813 A1) that acute repetitive seizures (ARS) is an epileptic condition.
Section 9.2 of this article discloses the use of excipient free alprazolam composition that is delivered in the form of aerosol to treat acute repetitive seizures (ARS) where pure drug such as alprazolam is in aerosolized form.   French does not specifically use the term epilepsy.   However, epilepsy includes acute repetitive seizures (ARS) as evidenced by paragraph [0524] of max was reached within 2 minutes (section 9.2).   The time it takes to reach the Cmax is the Tmax and within 2 minutes includes time less than 2 minutes.  
Claim 1 is included here because claims 70 and 71 depend from claim 1.   Therefore, the administration of excipient free composition comprising alprazolam in aerosol form to treat acute repetitive seizures (ARS), which is epilepsy, anticipates claims 1 and 70.
For claim 71, the French article does not say that epileptiform activity is present with the 2 minutes after administration, such that claim 71 is met. 

Claim(s) 1, 70 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21,2015, submitted by applicant on 11/11/2020.
The STACCATO system is a condensate aerosol system of hand held inhaler designed to deliver pure drug aerosol to the deep lung that provides rapid systemic delivery and therapeutic onset in a simple non-invasive manner for the management of epilepsy in patients with acute repetitive seizure (see the whole document with emphasis on the paragraph bridging pages 1 and 2 and on the paragraph under “about Alexza Pharmaceutical, Inc.).   The Alexza disclosure specifically teaches that patients are treated quickly to avoid the epilepsy becoming status epilepticus or causing other serious complications (see the whole document with emphasis on the last paragraph of page 4).   This phase 2 study uses 0.5 mg, 1.0 mg and 2 mg and the study observed rapid onset within 2 minutes post inhalation, and dose proportionality effect observed at the Tmax
Therefore, the phase-2 studies on the STACCATO alprazolam, which is the hand held condensation aerosol inhaler for treating acute repetitive seizure, which is the same as cluster seizure according to new claim 70, anticipates claims 1 and 70. 
For claim 71, the Alexza disclosure specifically states that epilepticus is absent within the 2 minute Tmax window of administration and does not state the presence of epileptiform activity. 

Claim Rejections - 35 USC § 103
Claims 1 and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21,2015, submitted by applicant on 11/11/2020, as applied to claim 1 above.
For claims 73 and 74, the Alexza disclosure teaches that patients are treated quickly to avoid the epilepsy becoming status epilepticus or causing other serious complications and that trip to the hospital can be avoided and the aim is to prevent further seizures (last paragraph of page 4).   The Alexza disclosure does not specifically say that ongoing seizure ceased.   However, at the effective date of the invention, one having ordinary skill in the art would reasonably expect that quickly treating the patient by effectively treating acute repetitive seizure that results in avoiding a trip to the hospital and treatment that prevents further seizures represent cessation of ongoing seizures, thereby the requirements of claims 73 and 74 are rendered prima facie obvious.  
For claim 72, the method uses condensation aerosol of alprazolam.  Claim 72 is a method of treating epilepsy.   The recitation that the condensation aerosol is generated by … is the process of making the condensation aerosol and does not limit the method of treating epilepsy.   The Alexza disclosure treats epilepsy including acute repetitive seizure with a condensation 
Therefore, the disclosure of Alexza Pharmaceuticals renders claims 72-74 prima facie obvious.

Claims 1, 74 and 75-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21, 2015, submitted by applicant on 11/11/2020, as applied to claim 1, in view of the Dec. 10 Cleveland Clinic article on types and symptoms of epileptic seizure and Shaw et al. (US 20130287851 A1). 
The Alexza disclosure has been described above as anticipating claim 1 and rendering claim 74 prima facie obvious.   Claim 75 depends on claim 74.
The Alexza disclosure differs from claim 75 by not teaching that the seizure is a focal seizure of generalized seizure as required by claim 75.   However, focal seizure and generalized seizure are types of epileptic seizures according to the Cleveland Clinic Dec. 30, 2020 article.   Furthermore, the prior art acknowledges that focal seizures and acute repetitive seizures are types of epileptic seizures (paragraph [0420] of Shaw).   Therefore, at the effective date of the 
For claims 76 and 77, the Alexza disclosure treats epilepsy including acute repetitive seizure with a condensation aerosol of alprazolam and the amounts administered in the phase-2 trial are 0.5 mg, 1.0 mg and 2.0 mg (pages 2 and 3).   The 1 mg and 2 mg anticipates the alprazolam dose in claims 76 and 77. 
Therefore, the disclosure of Alexza Pharmaceuticals in view of the Cleveland Clinic Dec. 30, 2010 article and Shaw renders claims 75-77 prima facie obvious. 

Claims 1, 74, 75, 77 and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21,2015, submitted by applicant on 11/11/2020, as applied to claims 1, 74, 75 and 77, in view of July 4, 2014 NS Healthcare (https://www.ns-healthcare.com/analysis/elegant-simplicity-single-dose-disposable-inhalers-4214657/).
The Alexza disclosure has been described above as anticipating claim 1 and rendering claims 74, 75 and 77 prima facie obvious.   Claim 78 depends on claim 77.
The Alexza disclosure differs from claim 78 by not teaching that the hand held inhaler is single use and disposable.   However, it is known that single use disposable inhaler has advantages of being breath actuated, has in-built dose counter, does not have cross contamination, easy to carry and cheap to manufacture (see the last paragraph on the last page of the NS HEALTHCARE article of July 04, 2014).   Therefore, at the effective date of the 
For claim 79, the Tmax is within 2 minutes post administration for the STACCATO such that treating the subject having on going acute repetitive seizure with the STACCATO meets the claim. 
For claims 80 and 81, the method uses condensation aerosol of alprazolam.  Claims 80 and 81 are directed to method of treating epilepsy.   The recitation in claim 80 that the condensation aerosol is generated by … is the process of making the condensation aerosol and does not limit the method of treating epilepsy.   The Alexza disclosure treats epilepsy including acute repetitive seizure with a condensation aerosol of alprazolam and the amounts administered in the phase-2 trial are 0.5 mg, 1.0 mg and 2.0 mg (pages 2 and 3).   The 1 mg and 2 mg anticipates the alprazolam dose.   There is no evidence that the process of making the condensation aerosol in claims 80 and 81 provides unexpected results over the STACCATO condensation aerosol.   Therefore, the teaching of the Alexza disclosure teaches the method claims 80 and 81 and one having ordinary skill in the art at the effective date of the invention would reasonably expect that administration of the STACCATO product in doses of 1 and 2 or 0.5 mg to a person having acute repetitive seizure (ARS) would effectively treat the condition and to prevent further seizures.  
Therefore, the disclosure of Alexza Pharmaceuticals in view of the HS HEALTHCARE article of July 04, 2014 renders claims 78-81 prima facie obvious. 

Claims 1, 80 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21, 2015, submitted by applicant on 11/11/2020, as applied to claims 1 and 80, in view of WU et al. (US 20130156823 A1).
The Alexza disclosure has been described above as anticipating claim 1 and rendering claim 80 prima facie obvious.   Claim 82 depends on claim 80.
The Alexza disclosure differs from claim 82 by not teaching the particle size of the alprazolam.   However, WU teaches that drugs that are intended to be systemically absorbed through the lungs, the preferred particle size of the aerosol drug is in the range of 0.5 micron to 3 microns (see paragraph [0003]).   Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to deliver alprazolam having large percentage of the alprazolam particles to have sizes in the range of 0.5-3 micron and this disclosed range overlaps the claimed range of less than 2 micron keeping in mind that WU specifically teaches that particles that are less than 0.5 micron are expelled before systemic absorption (paragraph [0003]).   To make sure that the particles are large enough that none of the particles are expelled before systemic absorption, the artisan would be motivated to make sure that all the particles are within the size range of 0.5-3 micron to ensure that no particle is expelled before systemic absorption.   All particles having the disclosed particle size range of 0.5-3 micron meets the limitation of at least 50%.  
Therefore, the disclosure of Alexza Pharmaceuticals in view of WU renders claim 82 prima facie obvious.
 
Claims 1, 78, 80 and 83-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21, 2015, submitted by applicant on 11/11/2020, as applied to claims 1, 78 and 80, in view of the Dec. 30, 2010 Cleveland Clinic article on types and symptoms of epileptic seizure and Shaw et al. (US 20130287851 A1) and further in view of Gurd et al. (US 20100160240 A1). 
The Alexza disclosure has been described above as anticipating claim 1 and rendering claims 78 and 80 prima facie obvious.  Claims 83 and 85 depend on claim 78 and claim 84 depends on claim 80 and claim 86 depends on claim 83.  
The Alexza disclosure differs from claims 83 and 84 by not teaching that the seizure is a focal seizure as required by claims 83 and 84.   However, focal seizure and generalized seizure are types of epileptic seizures according to the Cleveland Clinic Dec. 30, 2020 article.   Furthermore, the prior art acknowledges that focal seizures and acute repetitive seizures are types of epileptic seizures (paragraph [0420] of Shaw).   Therefore, at the effective date of the invention the artisan would expect that administration of the STACCATO alprazolam condensation aerosol would be expected to treat any of the forms of epileptic seizures, since epileptic seizure is either focal or generalized and focal seizures and acute repetitive seizures are all forms of epileptic seizures.
For claims 85 and 86, the Alexza disclosure specifically states that epilepticus is absent within the 2 minute Tmax window of administration, acute repetitive seizure is an ongoing seizure event in the subject and as described above for claims 83 and 84, focal seizure is a type of epileptic seizure (see the Cleveland Clinic Dec. 30, 2020 article and paragraph [0420] of Shaw); furthermore, focal seizure can be prolonged (see paragraph [0119] of Gurd et al., US 20100160240 A1) and the method for treating acute repetitive seizure may also be effective in 
Therefore, the disclosure of Alexza Pharmaceuticals in view of the Dec. 30, 2010 Cleveland Clinic article and Shaw and further in view of Gurd renders claims 83-86 prima facie obvious.

Claims 1, 77, 87-91 and 93-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21,2015, submitted by applicant on 11/11/2020, as applied to claims 1 and 77, in view of Covey et al. (US 20150315230 A1) and in view of July 4, 2014 NS Healthcare (https://www.ns-healthcare.com/analysis/elegant-simplicity-single-dose-disposable-inhalers-4214657/). 

The Alexza disclosure has been described above as anticipating claim 1 and rendering claim 77 prima facie obvious.   Claim 87 depends on claim 77.
The Alexza disclosure differs from claim 87 by not teaching juvenile myoclonic epilepsy.   However, it is known in the art that juvenile myoclonic epilepsy and acute repetitive seizures are forms of epilepsy (see paragraph [0174] of Covey).   Therefore, one having ordinary skill in the art at the effective date of the invention would have reasonably expected that juvenile myoclonic epilepsy and acute repetitive seizures, both of which are forms of epilepsy, would be effective treated by administering condensation aerosol of alprazolam as disclosed by the Alexza article.
For claims 88, the Alexza disclosure differs from claim 88 by not teaching that the hand held inhaler is single use and disposable.   However, it is known that single use disposable 
For claim 89, the Tmax is within 2 minutes post administration for the STACCATO such that treating the subject having on going acute repetitive seizure with the STACCATO meets the claim. 
For claims 90 and 91
Claim 93 depends on claim 89.   Claim 94 depends on claim 90.   For claims 93 and 94, it has been described above and for claim 87, that that juvenile myoclonic epilepsy and acute repetitive seizures are forms of epilepsy (see paragraph [0174] of Covey).   Further also, the Alexza disclosure specifically states that epilepticus is absent within the 2 minute Tmax window of administration, acute repetitive seizure is an ongoing seizure event in the subject and as described above for claim 89.
Therefore, the disclosure of Alexza Pharmaceuticals in view of Covey and the HS HEALTHCARE article of July 04, 2014 renders claims 87-91 and 93-94 prima facie obvious.
 
Claims 1, 91 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21, 2015, submitted by applicant on 11/11/2020, as applied to claims 1 and 80, in view of WU et al. (US 20130156823 A1).
The Alexza disclosure has been described above as anticipating claim 1 and rendering claim 91 prima facie obvious.   Claim 92 depends on claim 91.
The Alexza disclosure differs from claim 92 by not teaching the particle size of the alprazolam.   However, WU teaches that drugs that are intended to be systemically absorbed through the lungs, the preferred particle size of the aerosol drug is in the range of 0.5 micron to 3 microns (see paragraph [0003]).   Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to deliver alprazolam having large percentage of the alprazolam particle to have sizes in the range of 0.5-3 micron and this disclosed range overlaps the claimed range of less than 2 micron keeping in mind that WU specifically teaches that particles that are less than 0.5 micron are expelled before systemic absorption (paragraph 
Therefore, the disclosure of Alexza Pharmaceuticals in view of WU renders claim 92 prima facie obvious.

Claims 1, 79, 89 and 95-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexza Pharmaceuticals, “AZ-002 (STACCATO alprazolam) in Epilepsy Patients,” Dec 21, 2015, submitted by applicant on 11/11/2020, as applied to claims 1, 79 and 89, in view of WU et al. (US 20130156823 A1) and Langford et al. (US 20050121024 A1).
Claim 95 depends from claim 89.   Claim 96 depends on claim 79.
For claims 95 and 96, the Alexza disclosure does not teach that the method of treating acute repetitive seizures, which is continued in subjects suffering from the seizure, involves self-administration of the alprazolam condensation aerosol.   However, WU teaches that unlike IV and IM administrations, pulmonary administration is convenient, non-invasive, self-administrable and that no hospitalization is required (paragraph [0035]).   Wu thus suggests that its excipient free aerosol composition can be self-administered.   It is also known in the art that aerosol oral inhalation formulations can be self-administered (see at least paragraph [0008] of Langford).   Therefore, at the effective date of the invention, one guided by the suggestion of WU and Langford would have been motivated to self-administer the aerosol formulation for non-invasive and convenient administration to achieve effective treatment; one would be expected to 
Therefore, the disclosure of Alexza Pharmaceuticals in view of WU and Langford renders claims 95 and 96 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613